NO. 12-14-00120-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

DEAN RICHARD CUNNINGHAM,                                    §   APPEAL FROM THE 2ND
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   CHEROKEE COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                          PER CURIAM
         Appellant pleaded guilty to failure to register as a sex offender. In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced Appellant to
imprisonment for seven years. Appellant filed a notice of appeal.
         We have received the trial court's certification showing that this is a plea bargain case and
Appellant has no right to appeal. See TEX. R. APP. P. 25.2(d). The certification also states that
Appellant waived his right to appeal. The certification is signed by Appellant and his trial
counsel. The clerk’s record supports the trial court’s certification. See Dears v. State, 154
S.W.3d 610, 615 (Tex Crim. App. 2005). Therefore, this court does not have jurisdiction of the
appeal, and the appeal must be dismissed. Accordingly, the appeal is dismissed for want of
jurisdiction.
Opinion delivered June 25, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 25, 2014


                                         NO. 12-14-00120-CR


                               DEAN RICHARD CUNNINGHAM,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                 Appeal from the 2nd District Court
                          of Cherokee County, Texas (Tr.Ct.No. 19,147)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.